 Debtor      BARRY DRAPER OAKLEY
 United States Bankruptcy Court for the                              MIDDLE DISTRICT OF TENNESSEE                      Check if this is an
                                                                            [Bankruptcy district]                      amended plan
 Case number:


Chapter 13 Plan
 Part 1:      Notices

To Debtor(s): This form sets out options that are appropriate in some cases but not in others. The presence of an option does not indicate
              that the option is appropriate in your circumstances.

To Creditors: Your rights are affected by this plan. Your claim may be reduced, modified, or eliminated.

                      If you oppose the treatment of your claim or any provision of this plan, you or your attorney must file an objection to confirmation at
                      least 5 days before the meeting of creditors or raise an objection on the record at the meeting of creditors. The Bankruptcy Court may
                      confirm this plan without further notice if no timely objection to confirmation is made. In addition, a timely proof of claim must be
                      filed before your claim will be paid under the plan.

                      Debtor(s) must check one box on each line to state whether the plan includes each of the following items. If an item is not
                      checked as “Included” or if both boxes are checked, the provision will not be effective if set out later in the plan.

 1.1         A limit on the amount of a secured claim, set out in § 3.2, which may result in partial              Included                   Not Included
             payment or no payment to the secured creditor.
 1.2         Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest,                  Included                   Not Included
             set out in § 3.4.
 1.3         Nonstandard provisions, set out in Part 9.                                                           Included                   Not Included


 Part 2:      Plan Payments and Length of Plan

2.1 Debtor(s) will make payments to the trustee as follows:

 Payments made              Amount of each                 Frequency of      Duration of          Method of payment
 by                         payment                        payments          payments
    Debtor 1                $1,321.75                      Monthly           55        months       Debtor will make payment directly to trustee
    Debtor 2                                                                                        Debtor consents to payroll deduction from:

Insert additional lines as needed.

2.2 Income tax refunds.
    Check one.
                  Debtor(s) will retain any income tax refunds received during the plan term.

                          Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the
                          return and will turn over to the trustee all income tax refunds received during the plan term.

                          Debtor(s) will treat income refunds as follows:



2.3 Additional payments.
    Check one.
                  None. If “None” is checked, the rest of § 2.3 need not be completed or reproduced.

2.4 The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.3 is $72,696.25.

 Part 3:      Treatment of Secured Claims

3.1 Maintenance of payments and cure of default. Check one.

                          None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.
                          Installment payments on the secured claims listed below will be maintained, and any arrearage through the month of

APPENDIX D                                                                      Chapter 13 Plan                                                 Page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
             Case 3:20-bk-05494                             Doc 2      Filed 12/20/20 Entered 12/20/20 19:17:54                      Desc Main
                                                                       Document      Page 1 of 5
 Debtor                BARRY DRAPER OAKLEY                                                         Case number

                          confirmation will be paid in full as stated below. Both the installment payments and the amounts to cure the arrearage will be
                          disbursed by the trustee.

                          Amounts stated on a proof of claim filed in accordance with the Bankruptcy Rules control over any contrary amounts listed
                          below as to the current installment payment and arrearage. After confirmation of the plan, the trustee shall adjust the installment
                          payments below in accordance with any such proof of claim and any Notice of Mortgage Payment Change filed under Rule
                          3002.1. The trustee shall adjust the plan payment in Part 2 in accordance with any adjustment to an installment payment and
                          shall file a notice of the adjustment and deliver a copy to the debtor, the debtor’s attorney, the creditor, and the U.S. Trustee, but
                          if an adjustment is less than $25 per month, the trustee shall have the discretion to adjust only the installment payment without
                          adjusting the payments under Part 2. The trustee is further authorized to pay any postpetition fee, expense, or charge, notice of
                          which is filed under Bankruptcy Rule 3002.1 and as to which no objection is raised, at the same disbursement level as the
                          arrearage.

                          Confirmation of this Plan imposes on any claim holder listed below the obligation to:

                                 Apply arrearage payments received from the trustee only to such arrearages.
                                 Treat the obligation as current at confirmation such that future payments, if made pursuant to the plan, shall not be subject
                                 to late fees, penalties, or other charges.

                 If relief from the automatic stay is ordered as to any collateral listed below, all payments under this section to creditors secured
                 by that collateral will cease.
                                                       Current installment            Amount of         Interest rate on
                                                       payment                        arrearage, if     arrearage            Monthly payment on
 Name of Creditor Collateral                           (including escrow)             any               (if applicable)      arrearage, if any
                      112 CAMPBELL
                      PLACE La Vergne, TN
                      37086 Rutherford
                      County
                      INCLUDES HOME,
                      LOT AND DETACHED
                      GARGAGE.
                      DEBTOR OWNS 1/2
                      INTEREST IN
                      PROPERTY
                      PURSUANT TO
                      DIVORCE DECREE IN
                      2013 GIVING 1/2
                      INTEREST TO
                      EX-WIFE. EX-WIFE                                                Prepetition
                      DIED IN 2020 YEAR                                               THRU
 SN SERVICING         LEAVING CHILDREN                               CLASS 4          12/2020                                              CLASS 5
 CORP                 1/2 INTEREST                                    $659.15          $24,000.00                  0.00%                PRO RATA
                                                                                      Gap payments:

                                                                                              Last month in gap:

Insert additional claims as needed.

3.2 Request for valuation of security and claim modification. Check one.

                          None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.

3.3 Secured claims excluded from 11 U.S.C. § 506. Check one.

                          None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.

3.4 Lien avoidance. Check one.
                  None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.

3.5 Surrender of collateral. Check one.
                  None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.

 Part 4:      Treatment of Priority Claims (including Attorney’s Fees and Domestic Support Obligations)

APPENDIX D                                                                     Chapter 13 Plan                                                    Page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
             Case 3:20-bk-05494                             Doc 2    Filed 12/20/20 Entered 12/20/20 19:17:54                          Desc Main
                                                                     Document      Page 2 of 5
 Debtor                BARRY DRAPER OAKLEY                                                     Case number


4.1 Attorney's fees.

The balance of the fees owed to the attorney for the debtor(s) is estimated to be $3,750.00. The remaining fees and any additional fees that may be
awarded shall be paid through the trustee as specified below. Check one.

         The attorney for the debtor(s) shall receive a monthly payment of $.

         The attorney for the debtor(s) shall receive available funds.

4.2 Domestic support obligations.

             (a) Pre- and postpetition domestic support obligations to be paid in full. Check one.
                       None. If “None” is checked, the rest of § 4.2(a) need not be completed or reproduced.

             (b) Domestic support obligations assigned or owed to a governmental unit and paid less than full amount. Check one.
                     None. If “None” is checked, the rest of § 4.2(b) need not be completed or reproduced.



4.3 Other priority claims. Check one.
                   None. If “None” is checked, the rest of § 4.3 need not be completed or reproduced.

 Part 5:      Treatment of Nonpriority Unsecured Claims and Postpetition Claims

5.1 Nonpriority unsecured claims not separately classified.

     Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is checked, the option
     providing the largest payment will be effective. Check all that apply.
             The sum of $
               20 % of the total amount of these claims.
             The funds remaining after disbursements have been made to all other creditors provided for in this plan.




5.2 Interest on allowed nonpriority unsecured claims not separately classified. Check one.

                          None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.



5.3 Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

5.4 Separately classified nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.4 need not be completed or reproduced.

5.5 Postpetition claims allowed under 11 U.S.C. § 1305.

     Claims allowed under 11 U.S.C. § 1305 will be paid in full through the trustee.

 Part 6:      Executory Contracts and Unexpired Leases

6.1 The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory contracts and
    unexpired leases are rejected. Check one.

                          None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.

 Part 7:      Order of Distribution of Available Funds by Trustee


APPENDIX D                                                                   Chapter 13 Plan                                              Page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
             Case 3:20-bk-05494                             Doc 2    Filed 12/20/20 Entered 12/20/20 19:17:54                  Desc Main
                                                                     Document      Page 3 of 5
 Debtor                BARRY DRAPER OAKLEY                                                     Case number

7.1 The trustee will make monthly disbursements of available funds in the order specified. Check one.
      Regular order of distribution:

       Alternative order of distribution:
1. FILING FEES
2. NOTICE FEES
TRUSTEE'S COMMISSION (4.2) PURSUANT TO 28 U.S.C. § 586 (e) AND 11 U.S.C.
§1326 (b) (2).
3. ATTORNEY'S FEES PAID AT ALL AVAILABLE FUNDS, ($400 TO BE PAID AT END OF PLAN) TOTAL $3750.
4.. SECURED CLAIMS AND MORTGAGE WITH FIXED MONTHLY PAYMENTS (3.4 &
3.2)
5.. ARREARAGES CURED THROUGH THE PLAN PRORATA (IF APPLICABLE)
6.. GENERAL UNSECURED CLAIMS (5.1)
7.. CLAIMS ALLOWED PURSUANT TO § 1305



 Part 8:      Vesting of Property of the Estate

8.1 Property of the estate will vest in the debtor(s) upon discharge or closing of the case, whichever occurs earlier, unless an alternative
    vesting date is selected below. Check the applicable box to select an alternative vesting date:
    Check the appliable box:
           plan confirmation.
           other:

 Part 9: Nonstandard Plan Provisions
                  None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.
DEBTOR MOVES THE COURT TO ALLOW HIM TO PAY HIS ATTORNEY FEES THROUGH THE PLAN AT ALL AVAILABLE
FUNDS, $400 AT END OF PLAN FOR TOTAL OF $3750.
These plan provisions will be effective only if the applicable box in Part 1 of this plan is checked.
Mortgage(s) provision: Trustee shall be allowed to increase mortgage payments during the pendency of the bankruptcy
pursuant to 11 USC 1329 upon the mortgage lender supplying sufficient notice.
CONFIRMATION OF THIS PLAN IMPOSES UPON ANY CLAIMHOLDER TREATED UNDER 3.1 AND, HOLDING AS
COLLATERAL, THE RESIDENCE OF THE DEBTOR(S), THE OBLIGATION TO: (i) APPLY THE PAYMENTS RECEIVED FROM
THE TRUSTEE ON PRE-CONFIRMATION ARREARAGES ONLY TO SUCH ARREARAGES. FOR PURPOSES OF THE PLAN,
THE "PRE-CONFIRMATION" ARREARS SHALL INCLUDE ALL SUMS DESIGNATED AS PRE-PETITION ARREARS IN THE
ALLOWED PROOF OF CLAIM PLUS ANY POST-PETITION PRE-CONFIRMATION PAYMENTS DUE UNDER THE UNDERLYING
MORTGAGE DEBT NOT SPECIFIED IN THE ALLOWED PROOF OF CLAIM. (ii) DEEM THE MORTGAGE OBLIGATION AS
CURRENT AT CONFIRMATION SUCH THAT FUTURE PAYMENTS, IF MADE PURSUANT TO THE PLAN, SHALL NOT BE
SUBJECT TO LATE FEES, PENALTIES OR OTHER CHARGES.
THE TRUSTEE MAY ADJUST THE POST-PETITION REGULAR PAYMENTS NOTED ABOVE AND PAYMENTS TO THE PLAN IN
PART 3 UPON FILING NOTICE OF SUCH ADJUSTMENT TO DEBTOR, DEBTOR'S ATTORNEY, CREDITOR, AND THE U.S.
TRUSTEE WHERE, AND TO THE EXTENT THE UNDERLYING CONTRACT PROVIDES FOR MODIFICATION.
THE TRUSTEE IS AUTHORIZED TO PAY ANY POST-PETITION FEES, EXPENSES, AND CHARGES, NOTICE OF WHICH IS
FILED PURSUANT TO RULE 3002.1, F.R.B.P. AND AS TO WHICH NO OBJECTION IS RAISED, AT THE SAME DISBURSEMENT
LEVEL AS THE ARREARS CLAIM NOTED ABOVE.
9.01 Adequate Protection Payments. Prior to confirmation the Trustee shall pay on account of allowed secured claims as specified
in § 5.02(a), (b) and (c) adequate protection payments as required by § 1326(a)(1)(C) commencing the month after the petition is filed
provided that a Proof of Claim has been filed. Adequate protection payments shall be disbursed by the Trustee in the customary
disbursement cycle beginning the month after the petition is filed.
9.02 Vesting of Property. All property of the estate remains property of the estate notwithstanding confirmation and shall not revest
in the Debtor(s) until dismissal or discharge.
9.03 Duties of the Debtor(s). In addition to the duties imposed by the Bankruptcy Code, Bankruptcy Rules and Local Bankruptcy
Rules, this plan imposes the following additional duties on the Debtor(s):
(a) That any property of the estate with a value of $1,000 or more without first obtaining court authorization. Except as provided in §
364
and § 1304, Debtor(s) shall not incur new debt without first obtaining court authorization or obtaining Trustee consent pursuant to §
1305.
(b) Insurance. Debtor(s) shall maintain insurance protecting all property of the estate to the extent of any value in excess of the liens
and exemptions on such property.
9.04 Effective Date of the Plan. The date the confirmation order is entered shall be the Effective Date of the Plan.

APPENDIX D                                                                   Chapter 13 Plan                                        Page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                        Best Case Bankruptcy
             Case 3:20-bk-05494                             Doc 2    Filed 12/20/20 Entered 12/20/20 19:17:54            Desc Main
                                                                     Document      Page 4 of 5
 Debtor                BARRY DRAPER OAKLEY                                                     Case number

9.05 Preservation and Retention of Causes of Action. Trustee and/or Debtor(s) retain the right to pursue any causes of action for
the benefit of the Debtor(s) and/or the estate.
9.06 Provisions Relating to Claims Secured by Real Property Treated Pursuant to § 1322(b)(5). (IF APPLICABLE)

 Part 10: Signatures:

 X   /s/ JAMES M. GEORGE                                                      Date   December 17, 2020
     JAMES M. GEORGE 011822
 Signature of Attorney for Debtor(s)

 X     /s/ BARRY DRAPER OAKLEY                                                Date   December 17, 2020
       BARRY DRAPER OAKLEY

 X                                                                            Date

Signature(s) of Debtor(s) (required if not represented by an attorney; otherwise optional)

By filing this document, the Attorney for Debtor(s) or Debtor(s) themselves, if not represented by an attorney, also certify(ies) that the
wording and order of the provisions in this Chapter 13 plan are identical to those contained in the form required under the Local Rules for
the Bankruptcy Court for the Middle District of Tennessee, other than any nonstandard provisions included in Part 9.




APPENDIX D                                                                   Chapter 13 Plan                                   Page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                   Best Case Bankruptcy
             Case 3:20-bk-05494                             Doc 2    Filed 12/20/20 Entered 12/20/20 19:17:54       Desc Main
                                                                     Document      Page 5 of 5
